Case: 15-60217       Document: 00513546240         Page: 1     Date Filed: 06/14/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                     No. 15-60217                                  FILED
                                   Summary Calendar                            June 14, 2016
                                                                              Lyle W. Cayce
                                                                                   Clerk
DALJEET SINGH,

                                                  Petitioner

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A200 815 959


Before BARKSDALE, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Daljeet Singh, a native and citizen of India, petitions for review of the
Board of Immigration Appeals’ (BIA) dismissal of his appeal from the
immigration judge’s (IJ) 2013 denial of his application for asylum, withholding
of removal, and relief under the Convention Against Torture (CAT).
       Singh challenges the BIA’s affirmance of the IJ’s determination he was
not entitled to asylum because he failed to present sufficient, credible evidence


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 15-60217    Document: 00513546240     Page: 2   Date Filed: 06/14/2016


                                 No. 15-60217

supporting his application.    He does not renew his contention concerning
withholding of removal or CAT protection; therefore, those two claims are
abandoned. See, e.g., Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
      Because the BIA based its decision in part on the IJ’s reasoning, our
court may review the findings of both the BIA and IJ for substantial evidence.
See Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009). In that regard, Singh
must demonstrate the evidence compels a conclusion contrary to that reached
by the BIA and IJ. Id. at 536–37.
      An IJ’s credibility determination is reviewed under a highly deferential
standard, and must be upheld “unless, from the totality of the circumstances,
it is plain that no reasonable fact-finder could make such an adverse credibility
ruling”. Id. at 538. (quoting Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008)).
The IJ “may rely on any inconsistency or omission in making an adverse
credibility determination as long as the totality of the circumstances
establishes that an asylum applicant is not credible”. Id. (internal quotation
marks and citation omitted) (emphasis in original).
      Here, Singh based his application for asylum on harm suffered due to his
involvement with the Shiromani Akali Dal political party. The IJ found Singh
was not credible because, inter alia: he exaggerated his position in the party;
was vague about the injuries he suffered; and was not forthcoming about the
details of his escape to the United States. The BIA agreed, concluding the IJ’s
adverse-credibility finding was supported by the record, and not clearly
erroneous.
      Singh has not shown the evidence compels a contrary conclusion
regarding his credibility. He essentially contends inconsistencies in his
testimony were minor and sufficiently corroborated by other evidence, and the
IJ and BIA did not give appropriate consideration to the evidence presented.



                                       2
    Case: 15-60217    Document: 00513546240    Page: 3   Date Filed: 06/14/2016


                                No. 15-60217

Given our highly deferential standard of review, and because the credibility
finding was “supported by specific and cogent reasons derived from the record”,
Singh has not met his burden of proof. Zhang v. Gonzales, 432 F.3d 339, 344
(5th Cir. 2005).
      DENIED.




                                      3